
	
		III
		110th CONGRESS
		2d Session
		S. RES. 556
		IN THE SENATE OF THE UNITED STATES
		
			May 8, 2008
			Ms. Landrieu (for
			 herself, Mr. Alexander,
			 Mr. Lieberman, Mr. Burr, Mr.
			 Vitter, Mr. Gregg,
			 Mr. Sununu, Mr.
			 Allard, Mr. Isakson, and
			 Mr. Carper) submitted the following
			 resolution; which was considered and agreed to
		
		RESOLUTION
		Congratulating charter schools and their
		  students, parents, teachers, and administrators across the United States for
		  their ongoing contributions to education, and for other
		  purposes.
	
	
		Whereas charter schools deliver high-quality education and
			 challenge all students to reach their potential;
		Whereas charter schools provide thousands of families with
			 diverse and innovative educational options for their children;
		Whereas charter schools are public schools authorized by a
			 designated public entity that are responding to the needs of our communities,
			 families, and students and promoting the principles of quality, choice, and
			 innovation;
		Whereas, in exchange for the flexibility and autonomy
			 given to charter schools, they are held accountable by their sponsors for
			 improving student achievement and for their financial and other
			 operations;
		Whereas 40 States and the District of Columbia have passed
			 laws authorizing charter schools;
		Whereas more than 4,300 charter schools are now operating
			 in 40 States and the District of Columbia, serving more than 1,200,000
			 students;
		Whereas, over the last 14 years, Congress has provided
			 over $2,237,256,000 in support to the charter school movement through
			 facilities financing assistance and grants for planning, startup,
			 implementation, and dissemination;
		Whereas many charter schools improve their students'
			 achievement and stimulate improvement in traditional public schools;
		Whereas charter schools must meet the student achievement
			 accountability requirements under the Elementary and Secondary Education Act of
			 1965 in the same manner as traditional public schools, and often set higher and
			 additional individual goals to ensure that they are of high quality and truly
			 accountable to the public;
		Whereas charter schools give parents new freedom to choose
			 their public schools, routinely measure parental satisfaction levels, and must
			 prove their ongoing success to parents, policymakers, and their
			 communities;
		Whereas over 50 percent of charter schools report having a
			 waiting list, and the total number of students on all such waiting lists is
			 enough to fill over 1,100 average-sized charter schools;
		Whereas charter schools nationwide serve a higher
			 percentage of low-income and minority students than the traditional public
			 school system;
		Whereas charter schools have enjoyed broad bipartisan
			 support from the President, Congress, State Governors and legislatures,
			 educators, and parents across the United States; and
		Whereas the 9th annual National Charter Schools Week, to
			 be held May 5 through May 9, 2008, is an event sponsored by charter schools and
			 grassroots charter school organizations across the United States to recognize
			 the significant impacts, achievements, and innovations of charter schools: Now,
			 therefore, be it
		
	
		That the Senate—
			(1)acknowledges and
			 commends charter schools and their students, parents, teachers, and
			 administrators across the United States for their ongoing contributions to
			 education, especially their impressive results closing America’s persistent
			 achievement gap, and improving and strengthening our public school
			 system;
			(2)supports the
			 ideas and goals of the 9th annual National Charter Schools Week; and
			(3)encourages the
			 people of the United States to conduct appropriate programs, ceremonies, and
			 activities to demonstrate support for charter schools during this week long
			 celebration in communities throughout the United States.
			
